UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7173



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


STANLEY HOBEREK,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CR-99-13)


Submitted:   November 22, 2005            Decided:   December 7, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanley Hoberek, Appellant Pro Se.  Robert H. McWilliams, Jr.,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Stanley Hoberek, a federal prisoner, seeks to appeal the

district court’s order denying relief on his 18 U.S.C.A. § 3582(c)

(West 2000 & Supp. 2005) motion, construed by the court as a

successive 28 U.S.C. § 2255 (2000) motion.                  An appeal may not be

taken from the final order in a habeas corpus proceeding unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).             A certificate of appealability will

not   issue     absent   “a    substantial      showing     of   the    denial       of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).               A prisoner

satisfies this standard by demonstrating that reasonable jurists

would    find     that    the     district      court’s      assessment        of     his

constitutional      claims      is    debatable   and     that    any    dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).               We have independently reviewed the

record   and     conclude      that   Hoberek   has   not    made      the    requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts    and    legal    contentions     are    adequately       presented      in    the

materials      before    the    court    and    argument     would      not    aid    the

decisional process.

                                                                              DISMISSED


                                        - 2 -